Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2007

Adegbuji v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4141




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Adegbuji v. USA" (2007). 2007 Decisions. Paper 1116.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1116


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-4141
                                ________________

                                 TOSIN ADEGBUJI,

                                          Appellant


                                          v.

                          UNITED STATES OF AMERICA

                   ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                            (D.C. Civ. No. 04-cv-02619)
                    District Judge: Honorable William J. Martini
                  _______________________________________


                    Submitted Under Third Circuit LAR 34.1(a)
                                 April 23, 2007

                 Before: Rendell, Garth and Cowen, Circuit Judges.

                               (Filed May 11, 2007 )

                            _______________________

                                   OPINION
                            _______________________


PER CURIAM

    Tosin Adegbuji appeals the District Court’s order granting appellee’s motion to
dismiss. The procedural history of this case and the details of appellant’s claims are well-

known to the parties, set forth in the District Court’s opinions, and need not be discussed

at length. Adegbuji filed a complaint alleging several claims under the Federal Tort

Claims Act (FTCA). By order entered March 2, 2005, the District Court dismissed his

claims of abuse of process, false imprisonment, malicious prosecution, and prolonged

detention for failure to state a claim. The government filed a motion to dismiss the

remaining claims of assault, battery, and excessive force for lack of subject-matter

jurisdiction because Adegbuji failed to exhaust his administrative remedies. The District

Court granted the motion to dismiss, and Adegbuji filed a timely notice of appeal.

       On appeal, Adegbuji challenges his removal proceedings as well as his detention

during them. He argues that the government maliciously prosecuted him, falsely

imprisoned him, and abused a legitimate process. He also contends that the District Court

erred in dismissing his claims of assault and battery.

       This Court has addressed Adegbuji’s allegations concerning his removal

proceedings in prior opinions. In Adegubji v. INS, C.A. No. 03-2848, we noted that

“[b]ecause Adegbuji is inadmissible for having committed a crime involving moral

turpitude, detention while he was in removal proceedings was mandatory under §

236(c)(1)(A).” In Adegbuji v. Fifteen Immigration and Customs Enforcement Agents,

C.A. No. 05-1506, we informed Adegbuji that Sections 1252(g) and 1252(a)(2)(A) of the

REAL ID Act bar judicial review of his claims for damages “arising out of the decision to

commence removal proceedings” or “arising from or relating to the implementation of or
operation of an order of removal.” We also noted that we would decline to review claims

challenging his removal because Adegbuji has raised them in a Petition for Review that is

currently pending in this Court. See Adegbuji v. Atty. Gen., C.A. No. 05- 3894. We will

not review these claims here for the same reasons.

       We exercise plenary review over the District Court’s dismissal of Adegbuji’s

claims of assault, battery, and excessive force for lack of subject-matter jurisdiction.

Gould Electronics Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). We agree with

the District Court that it lacked jurisdiction over these claims because Adegbuji failed to

exhaust his administrative remedies. See 28 U.S.C. § 2675(a).

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s judgment.